Citation Nr: 1116765	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  06-23 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for pulmonary fibrosis residuals of a motor vehicle accident, status post diaphragm repair, with an asbestos related pleural condition for the period from September 9, 2004, to March 27, 2007.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities from September 9, 2004, to March 27, 2007.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel

INTRODUCTION

The Veteran served on active duty from August 1976 to May 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Boise, Idaho, Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes that during the course of the appeal, the Veteran's claims file was temporarily brokered to the Boise, Idaho, VA Regional Office.

In April 2009, the Board remanded the claim for an increased evaluation for the Veteran's service-connected pulmonary fibrosis residuals of a motor vehicle accident, status post diaphragm repair, with an asbestos related pleural condition for additional development and adjudicative action.  The case was returned to the Board for further appellate review.  In January 2010, the Board continued the 60 percent evaluation for the Veteran's service-connected disability for the period from September 9, 2004, to March 27, 2007, but increased the disability evaluation to 100 percent disabling for the period beginning March 28, 2007.  The Veteran appealed the Board's January 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated August 2010, the Court granted a Joint Motion for Partial Remand, vacated the part of the January 2010 Board decision that denied an evaluation in excess of 60 percent for the period from September 9, 2004, to March 28, 2007, and remanded the case for compliance with the terms of the joint motion.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the August 2010 Joint Motion for Partial Remand, and upon preliminary review of the record with respect to the Veteran's claim currently on appeal, further development is required prior to final appellate review.

In the Joint Motion, it was indicated that the issue of entitlement to a TDIU rating was raised by the record prior to March 28, 2007 in the context of the current appeal citing to Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009).    

In Rice, the Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU as a result of that disability is warranted.  In this case, the RO received a statement from the Veteran on March 28, 2007, indicating that his service-connected disability had worsened, and he was no longer able to work.  As such, the Board granted a 100 percent disability evaluation for the Veteran's service-connected disability, effective March 28, 2007.  Any issue as to a TDIU rating on or after March 28, 2007, is rendered moot.  See Green v. West, 11 Vet. App. 472 (1998); VA O.G.C. Prec. Op. No. 6-99, 64 Fed. Reg. 52,375 (1999).  However, there remains the issue of entitlement to a TDIU for the period of September 9, 2004, to March 27, 2007, which is raised by the record.  Hence, the issue is properly before the Board.  A review of the record shows that further development is needed to properly adjudicate the remaining TDIU claim.  

The record shows that the Veteran has not worked in several years possibly due to his service-connected pulmonary disability.  In August 2005, the Veteran reported not working since June 2003.  See the August 2005 VA examination report.  At a January 2007 VA examination, the Veteran indicated that he last worked in August 2006 in a library assisting patrons.  He explained that he stopped working because of the "dust suspended in the air."  According to the August 2008 VA examination report, the Veteran reported being fired from several jobs due to his service-connected respiratory disability.  At the May 2009 VA examination, the Veteran reported last working in June 2005.  He informed the VA examiner that he left his job because he was having difficulty with the demands of his job secondary to his respiratory disability.  

In light of the Court's Joint Motion for Partial Remand, the Board finds that a claim for entitlement to a total disability rating based on individual unemployability (TDIU) has been raised.  Where there is a claim for an increased rating from a Veteran whose schedular rating meets the minimum criteria under 38 C.F.R. § 4.16(a) and there is evidence of unemployability associated with that service connected disability, consideration of that claim for increase must also include a reasonably raised claim for a TDIU rating.  See Norris v. West, 12 Vet. App. 413, 419-422 (1999); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a Veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the "identify the benefit sought" requirement of 38 C.F.R. § 3.155(a) is met and the VA must consider total disability based on individual unemployability).

In VAOPGCPRPEC 6-96, VA General Counsel held that when the issue of entitlement to an extraschedular rating or a TDIU rating for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider that issue and if the Board determines that further action by the RO is necessary with respect to the issue, the Board should remand that issue.  Thus, the Board finds that the claim for entitlement to an increased evaluation in excess of 60 percent for pulmonary fibrosis residuals of a motor vehicle accident, status post diaphragm repair, with an asbestos related pleural condition for the period from September 9, 2004, to March 27, 2007 is inextricably intertwined with the issue of whether the Veteran is entitled to a TDIU for his service-connected respiratory disability for the period from September 9, 2004, to March 27, 2007.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  Accordingly, the claim for entitlement to an increased evaluation for the Veteran's service-connected respiratory disability is deferred pending the above development.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran additional VCAA notice as to the issue of entitlement to a TDIU.  All notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 (2010), must be fully met.  

2.  Schedule an examination to determine the nature and severity of the Veteran's service-connected disabilities.  The claims folder must be made available to and reviewed by the examiner.  The examiner should state whether it is at least as likely as not that any of the Veteran's service-connected disabilities, specifically his service-connected respiratory disability, precluded him from securing or following substantially gainful employment for the period from September 9, 2004, to March 27, 2007.  The report of examination should include a complete rationale for all opinions expressed. If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  

3.  Readjudicate the Veteran's claims based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his attorney should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



